Title: To George Washington from Captain James Knox, 19 November 1777
From: Knox, Henry
To: Washington, George



White-marsh Camp [Pa.] Novr 19th 1777

To his Excellency George Washington, Esquire General and Commander in Chief of the Armies of the United States.
The Representation of James Knox, a Captain in the Eighth Virginia Regiment sheweth
That some time in July last he received of the Continent a considerable Sum of Money for the purpose of paying the Wages and arrears of pay due to the Officers and Soldiers that were under his Command in Carolina. That he paid off a Number of them at Middle-Brook, and was soon after ordered to join the Rifle Regiment under Colo. Morgan at Morristown. At this time he had Nineteen Thirty Dollar Bills, Eighteen Two Dollar Bills, & four Three Dollar Bills amounting to six hundred & Eighteen Dollars, of the Officers and Mens money remaining in his hands. That when he marched with Colo. Morgan, as well for Safety, as for paying the said Bills to the Owners, he delivered them to Capt. Thomas Berry, who locked them up in his Chest and that while Capt. Knox was in New-England, some Villian broke open the Chest and stole the said Bills.
Capt. Knox humbly begs leave to submit his Case to your Excellency, that as he had taken every necessary Step for the Ease & Conveniency of paying the Men their Money, as he had no Interest in the same, and some of the People are now come and claim their wages, he thinks it hard to pay so large a Sum out of his own pocket. he therefore prays your Excellency will be pleased to order an Examination into this Affair, and afford him such Relief as the Nature of the Case will admit of.

J. Knox Capt. 8th Virga Regt

